IN THE MATTER OF THE PETITION                   *       IN THE
FOR REINSTATEMENT OF                            *
JIMMY ANTHONY BELL                              *       COURT OF APPEALS
TO THE BAR OF MARYLAND                          *
                                                *       OF MARYLAND
                                                *
                                                *
                                                *       Misc. Docket AG
                                                *
                                                *       No. 86
                                                *
                                                *       September Term, 2013

             ****************************************************

                                           ORDER


         This matter came before this Court on the Petition for Reinstatement of Jimmy

Anthony Bell and the response of Bar Counsel, and

         The Court having considered the Petition and the Response of Bar Counsel, it is

this 20th day of March, 2014

         ORDERED, by the Court of Appeals of Maryland, that Jimmy Anthony Bell be,

and he is hereby reinstated to the practice of law in this State; and it is further

         ORDERED, that the Clerk of the court shall replace the name of Jimmy Anthony

Bell upon the register of attorneys entitled to practice law in this State and certify that fact

to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this

State.




                                                                 /s/ Mary Ellen Barbera
                                                                 Chief Judge